Citation Nr: 1134804	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  04-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2007, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In August 2007, the Board issued a decision in which it denied service connection for bilateral hearing loss.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2008, the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacating the Board decision and remanding the matter to the Board.

In January 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.


FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss disability stems from his exposure to acoustic trauma during combat service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the first element of a current disability for hearing loss, the injury must demonstrate a particular level of severity.  VA considers hearing loss a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at the time of separation from service, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

With the exception of a separation examination and Department of Defense Form 214, the Veteran's service treatment records (STRs) and service personnel records (SPRs) are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In such a situation, VA has a heightened obligation "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The facts of this case may be briefly summarized:  The Veteran served an approximate 10-month tour of duty in Korea during the Korean War.  He served in a mortar company wherein he shot 4.2 mortars sometimes for several hours at a time.  The Veteran did not wear hearing protection.  As a result of his service, the Veteran was awarded the Combat Infantryman Badge (CIB).

The only available STR consists of the Veteran's October 1952 separation examination, which noted that whisper voice testing (WVT) was 15/15 bilaterally (normal).  As reflected by VA audiology opinion dated June 2003, the whispered voice test is not an accurate indicator of an individual's high frequency hearing.

The record contains conflicting testimony from the Veteran regarding the onset of hearing loss.  For example, the Veteran has provided sworn testimony wherein he specifically denied any recollection of hearing loss during service, and first recalled the onset of decreased hearing acuity in the 1970's or thereafter.  See Transcript of Veteran's July 2004 RO Hearing, pp. 4-7; Transcript of Veteran's July 2007 Board hearing, p. 5.

At other times, the Veteran has described decreased hearing acuity since the Korean War.  See Private clinical record dated September 20, 2005; December 2009 statements by the Veteran and his former spouse.

The record also contains conflicting testimony from the Veteran regarding the extent of his civilian noise exposure.  For example, during a VA examination in June 2003, the Veteran described working two or three years at a Pontiac factory "on the assembly line," farming on a tractor which had a cab with air conditioning, working at an air conditioning assembly plant, and then working for 25 years as a diesel truck driver.  From the description provided, the VA audiologist was under the impression that the Veteran had an "extensive history of civilian noise exposure."

The Board notes that the Veteran's farming history also included working with a combine machine.  See Private medical record dated March 9, 1994; VA clinical record dated August 3, 2000.  Furthermore, the Veteran has reported engaging in recreational hunting approximately once per week during the winter months without use of hearing protection.  See VA examination report dated February 2010.

However, the Veteran has provided testimony minimizing his postservice occupational noise exposure by explaining that he worked "away" from, as opposed to "on," the assembly line plant.  See VA Form 21-4138 received September 2003.  He further reports that his loudest noise exposure in the factory environment consisted of an air gun.  See VA Form 9 received June 2004.

The objective medical evidence first reflects an evaluation for bilateral hearing loss in 1987, which is more than 30 years following the Veteran's discharge from active service.  VA examination in June 2003 demonstrated a current bilateral sensorineural hearing loss disability per the standards of 38 C.F.R. § 3.385.

Regardless of the inconsistent testimony, the record clearly reflects that the Veteran was exposed to excessive noise for an approximate 10-month period in a combat environment.  Upon firing mortar rounds, the Veteran has described experiencing a sensation of his ears feeling "stopped up, ring or something or other."  See Transcript of Veteran's July 2004 RO Hearing, pp. 4-5.  He later reported episodes of being unable to ear after firing weapons which is somewhat inconsistent with his prior statements, but not unreasonable given his proximity to excessive noise impulses.  See December 2009 statement by the Veteran.

For purposes of this decision, the Board accepts as true that the Veteran experienced symptoms of acoustic trauma during combat service.  38 U.S.C.A. § 1154(b).  This finding, however, does not supplant the need for a nexus medical opinion in this case.  Libertine, 9 Vet. App. at 522-23.

In this case, the Board accepts as a general medical principle that excessive noise exposure, particularly in the battlefield environment, is a potential cause for sensorineural hearing loss.  This has been recognized by the VA audiology opinions of record and the various articles submitted in support of the claim, such as the article entitled "Troops Return with Alarming Rates of Hearing Loss" and the Army guidelines entitled "Noise Levels of Common Army Equipment." 

The medical opinions against this claim consist of VA audiology opinions in June 2003, January 2006 and February 2010 which essentially conclude that there is insufficient evidence of record to establish a nexus between the Veteran's currently manifested hearing loss disability and inservice noise exposure.  These opinions report no evidence of hearing loss during service or until many years after service, which is consistent with the credible evidence of record.  These opinions also found the Veteran to have a significant history of civilian noise exposure, which the Board finds is consistent with the most reliable history provided by the Veteran before his civilian noise exposure became an issue in this case.

However, the Board notes that the VA audiologists did not consider the significance of the Veteran's report of acoustic trauma symptoms during service.  This is due, in part, to the Veteran's inconsistent testimony.  Nonetheless, this is an important fact that has not been considered by any of the VA audiologists.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding that the guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case). 

Additionally, the VA audiologists appear to find insufficient evidence to provide a nexus opinion in this case due to the absence of inservice findings, the postservice onset of hearing loss and the Veteran's mixed history of military and civilian noise exposure.  None of the VA audiologists have explained why actual inservice audiometric findings are necessary in this case.  Furthermore, none of the VA audiologists have explained why the Veteran's military noise exposure, in and of itself, would or would not be sufficient to cause the currently manifested sensorineural hearing loss disability.  See generally Veterans Benefits Administration Training Letter 09-05 dated August 5, 2009 (acknowledging that audiometry records may be unavailable in military records which requires VA to provide an audiologist opinion which contains a well-reasoned rationale with a conclusion in legally acceptable terms).

On the other hand, the record also includes an August 2008 opinion from Dr. S.N.G. which states that the Veteran manifests decreased hearing associated with noise exposure.  This examiner previously stated in a September 2005 letter that the Veteran's posttraumatic stress disorder (PTSD) and tinnitus resulted in bilateral hearing loss.  The probative value of these opinions is very limited, as the examiner fails to explain the extent that military noise exposure, as compared to the civilian noise exposure, contributes to the current hearing loss disability.  There is also no rationale explaining how PTSD and tinnitus could cause or aggravate a hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a probative medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

Overall, the record contains inadequate medical opinions for and against this claim.  In the context of the status of this claim, which has been pending since January 2003 and has been advanced on the docket due to advancing age of the Veteran, the Board will defer any further development of this claim.  The Board must also note the extensive resources the VA has placed in the adjudication of this claim over many years.

The Board must also note that the tone of the October 2008 joint motion clearly indicates to the undersigned that a denial of this case, at this time, will lead only to another joint motion in what would be another more-than-likely totally futile effort to obtain an "adequate" VA medical opinion (made highly difficult from the fact that the Veteran's statements are clearly not consistent, he filed this claim 50 years after discharge from service, and there is almost no objective evidence in this case beyond the Veteran's recollections that supports, or refutes, this claim).  A denial of this case would only lead to more delays and VA's spending of more resources on this claim, delaying the adjudication of other cases before the Board.

For these reasons, notwithstanding significant credibility issues regarding the Veteran's recollections and his accuracy as an historian, given that the Veteran had extensive noise exposure during service, that he currently manifests bilateral sensorineural hearing loss disability, and that accepted medical principles recognize acoustic trauma as a cause of sensorineural hearing loss, the Board finds that reasonable doubt exists as to whether the Veteran's current bilateral hearing loss disability results from exposure to acoustic trauma during service.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and grants the appeal.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


